DETAILED ACTION
This Office Action is responsive to the amendment filed on 11/23/2022.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
Claims 1, 2, 4, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, KR101714074 (Kim’074), in view of Kim et al, KR101585452 (Kim’452) and Jia et al, published in Journal of Applied Polymer Science vol. 135 (2017).
The disclosures of Kim’074 and Kim’452 are discussed in the previous Office Action, incorporated herein by reference (for claims 1, 2, 8-11).
Briefly, Kim’074 discloses a polymer composition used in the production of automobile interior door trim, wherein said composition comprises 50 to 99% by weight polypropylene, 0.1 to 20% by weight of a thermoplastic elastomer, 0.1 to 10% by weight of a nanoclay composite, and 0.1 to 5% by weight of an inorganic filler, 
Kim’074 is silent regarding the addition of a scented oil and the inclusion of a styrene-ethylene-ethylene/propylene-styrene (SEEPS) copolymer.
Kim’452 discloses the preparation of a scented additive comprising an essential fragrance oil  and a carrier oil. Kim’452 teaches that 0.1 to 3.0% by weight of said scented additive is combined with plastics such as polypropylene that are used in the production of vehicle interior parts to improve the interior environment by perfuming the air, thereby masking and/or eliminating unpleasant odors.
Jia teaches that it was known that the addition of a combination of ethylene/propylene rubber (EPR) and SEEPS (for claim 1) to polypropylene results in a final composition having improved low temperature impact strength without loss of strength and rigidity (abstract; Figure 3a; Figure 5; page 45714: Conclusions). Jia exemplifies the use of a SEEPS having a weight average molecular weight of 205000 (Table 1).
Regarding claim 4:  “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on inherency under 35 U.S.C. 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…" as that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (MPEP § 2112).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product; see In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (MPEP § 2113).  As discussed in the previous paragraph, Jia discloses a SEEPS block copolymer that 1) comprises the same monomers arranged in the same block structure as the recited styrene copolymer resin 2) has the same weight average molecular weight as the recited styrene copolymer resin. As the SEEPS of Jia appears to be the same as the claimed styrene resin, it is reasonably expected that it would have a viscosity in the recited range at some temperature (for claim 4). 
Kim’074 and Kim’452 both are directed towards the same field of endeavor-i.e., propylene-based compositions used in the production of vehicle interior parts. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to modify the composition of Kim’074 by adding 0.1 to 3.0% by weight of the scented additive of Kim’452, with the reasonable expectation of obtaining a final product that would improve the air quality inside the vehicle by providing an attractive scent, as taught by the prior art (for claim 1).
Furthermore, as noted earlier in this Action the composition of Kim’074 contains a thermoplastic elastomer; Kim’074 teaches that this component is added to improve the impact properties of the polypropylene composition (page 3, lines 12-16).  As taught by Jia, it was known in the art that blends of EPR and SEEPS were suitable for use as an additive to improve impact strength of polypropylene. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to modify the composition of Kim’074 by substituting the EPR/SEEPS blend of Jia as the thermoplastic elastomer, with the reasonable expectation of obtaining a polypropylene composition having improved impact strength.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim, KR101714074 (Kim’074), Kim et al, KR101585452 (Kim’452), and Jia et al, published in Journal of Applied Polymer Science vol. 135 (2017), as applied to claims 1, 2, 4, and 8-11  above, and further in view of Kwon et al, KR1020150007825.
The disclosures of Kim’074, Kim’452 and Jia are discussed earlier in this Action.
As discussed earlier in this Action, Kim’452 discloses a scented additive, comprising an essential fragrance oil, corresponding to claimed aroma oil and a carrier oil. Kim’452 teaches that the mixing ratio of the fragrance oil to the carrier oil is in the range of 1: 10 to 1:30.
Kim’074 and Kim’452 are silent regarding the use of the carrier oil which is paraffin oil or silicone oil.
As discussed in the previous Action, Kwon discloses the production of scented plastic compositions. Said scent is introduced via the addition of an additive made by combining an aroma oil and paraffinic oil as a carrier (for claim 6).
Kim’452 and Kwon are both directed towards the same field of endeavor-i.e., adding fragrance to plastic compositions via the addition of a scented additive comprising a fragrance oil and a carrier oil. As taught by Kwon, it was known in the art that paraffinic oil was a suitable as a carrier in such additives for introducing fragrant oils into plastic compositions. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to modify the composition taught by the combination of Kim’074, Kim’452, and Jia by substituting paraffin oil as the carrier oil in the scented additive, with the reasonable expectation of obtaining a final plastic composition having the desired scent.

Response to Arguments
Applicant’s arguments, see page 6, filed 11/23/202, with respect to the rejection(s) of claim(s) over the combination of Kim’074 and Kim’452 have been fully considered and are persuasive. However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Kim’074, Kim’452, and Jia as discussed earlier in this Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765                                                                                                                                                                                                        

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765